IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JACK WERNER,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4331

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, ET AL.,

      Respondents.

___________________________/

Opinion filed October 11, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Jack Werner, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, and Kenneth S. Steely, General
Counsel, Florida Department of Corrections, Tallahassee, for Respondents.




PER CURIAM.

       DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2002).

ROBERTS, C.J., WETHERELL and ROWE, JJ., CONCUR.